 Case 5:18-cv-00422-JSM-PRL Document 17 Filed 03/11/19 Page 1 of 1 PageID 158


                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 OCALA DIVISION

ALICIA STEPHENS,

       Plaintiff,

v.                                                      Case No: 5:18-cv-422-Oc-30PRL

CASCADE CAPITAL, LLC, ACCOUNT
DISCOVERY SYSTEMS, LLC, UNIFIN,
INC., PROFESSIONAL BUREAU OF
COLLECTIONS, MARYLAND, INC. and
HALSTED FINANCIAL SERVICES, LLC,

       Defendants.

                                         ORDER

       The Court has been advised via a Notice of Pending Settlement as to Defendant

UNIFIN, INC. Only (Dkt. 16) that the above-styled action has been settled. Accordingly,

pursuant to Local Rule 3.08(b), it is

       ORDERED AND ADJUDGED that this cause is hereby DISMISSED without

prejudice as to Defendant UNIFIN, INC. and subject to the right of the parties, within sixty

(60) days of the date of this order, to submit a stipulated form of final order or judgment

should they so choose or for any party to move to reopen the action, upon good cause shown.

After that 60-day period, however, dismissal shall be with prejudice. The Clerk is directed

to terminate Defendant UNIFIN, INC. from this action.

       DONE and ORDERED in Tampa, Florida, this 11th day of March, 2019.




Copies furnished to:
Counsel/Parties of Record
